DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a divisional of application 15/211730.
Claims 1-20 are currently being examined.

Response to Supplemental Amendment
The supplemental reply filed on 7/5/2022 was not entered because supplemental replies are not entered as a matter of right except as provided in 37 CFR 1.111(a)(2)(ii). 
	Pursuant to Rule 1.111(a)(2), the Supplemental Amendment filed 7/5/2022 will not be entered. The Examiner notes that the reply is not drawn to any of the categories of Rule 111(a)(2)(i)(A-F) and the Primary Examiner notes that the Supplemental Amendment is not timely since the supplemental reply was filed after the prior reply was considered by the Examiner. See MPEP 714.03(a).  The Primary Examiner notes that the supplemental amendment was filed after the office action herein was submitted. Should the Applicant wish to have the supplemental amendment considered, the response to the action should include the material limitations presented therein. Applicant may not request entry of the supplemental amendment in the subsequent reply. Id.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, at least one of the rotor or stator flowpath surfaces is not a body of revolution as claimed in claims 2 and 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The specification para. 35 states Fig. 5 shows the flowpath surface 50 is depicted as a body of revolution (i.e. axisymmetric), and that surface 50 may have a non-axisymmetric surface profile but that this is not shown. Similarly, para. 44 also states a non-axisymmetric profile of inner and outer flowpath surfaces is not shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 11 each recite “at least one variable device operable  to vary a choked flow capacity of the downstream flowpath during steady state operation of the compressor” where “during steady state operation of the compressor” is not discussed anywhere in the specification such that the recitation introduces new matter and claims 1 and 11 are rejected under 112(a). The Applicant has pointed to the support for the amendment nor has the Examiner found the support and therefore a prima facie case for new matter has been made. 
Claims dependent upon claims 1 and 11 are also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “substantially” in claims 3-4 and 13-14 is a relative term which renders the claims indefinite. The term “substantially” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, one of ordinary skill in the art would not be able to determine the scope of how far from midway between two adjacent rotor or stator airfoils is being claimed in claims 3 and 13, and one of ordinary skill in the art would not be able to determine the scope of how much the axial position of the trailing edges of the splitter airfoils may be different than the axial position of the trailing edges of the rotor or stator airfoils and still be considered the same in claims 4 and 14.
Therefore, claims 3-4 and 13-14 are rejected as being indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schafer 4991389 in view of Taylor GB630747 (hereafter Taylor).
Regarding independent claim 1: Schafer discloses a variable-cycle compressor apparatus comprising:
an axial-flow compressor (low pressure compressor 12 Fig. 1, Col. 4 line 18-19), 
that discharges into a downstream flowpath (Col. 2 lines 20-24 which describes operating the compressor in a gas turbine engine; when operated, a compressor inherently generates a downstream fluid flow);
	at least one variable-cycle device (bleed valve 22, Fig. 1, Col. 4 lines 23-26, lines 41-44 which states valve position can vary from fully closed to fully open) operable to vary a choked flow capacity of the downstream flowpath (Col. 1 lines 23-34; Col. 3 lines 51-67; Col. 4 lines 45-68; by varying the bleed open area, the resulting variation in compressor pressure ratio and fuel flow will vary a choked flow capacity of the downstream flow path) during steady state operation of the compressor (the bleed control system permits the compressor to operate close to its steady-state operating line throughout an engine transient and avoids oscillations of the bleed open area during transient engine operation as the engine passes from one steady-state operating mode to another steady-state operating mode per col 2 lines 25-32; a steady state bleed schedule is referred to in col 4 lines 36-44);
	wherein the variable-cycle compressor apparatus includes: 
		a rotor comprising at least one rotor stage including a rotatable disk defining a rotor flowpath surface and an array of axial-flow rotor airfoils extending outward from the rotor flowpath surface (Schafer’s Fig. 1 as a schematic featuring a low pressure (12) and high pressure (14) compressor doesn’t show a separate disk and rotor airfoils but axial compressors typically include a rotor disk(s) and an array of rotor airfoils (as evidenced by Giffin et al. 5680754 Fig. 1 which shows in more detail rotor disks 49 and 57 with rotor airfoils 48 and 56, respectively, extending from the disks, and discussed in Col. 1 lines 39-51).
	Shafer is silent regarding:
at least one stator stage comprising a wall defining a stator flowpath surface, and
an array of axial-flow stator airfoils extending away from the stator flowpath surface; and
wherein at least one of the rotor or stator stages includes an array of airfoil-shaped splitter airfoils extending from at least one of the flowpath surfaces thereof, the splitter airfoils alternating with the rotor or stator airfoils of the corresponding stage, wherein at least one of a chord dimension of the splitter airfoils and a span dimension of the splitter airfoils is less than the corresponding dimension of the rotor or stator airfoils of the corresponding stage.
Taylor teaches a multi-stage axial flow compressor (Complete Specification, Col. 1 lines 18-19) wherein the compressor comprises:
at least one stator stage comprising a wall (inner shroud ring comprised of platforms 13, Fig. 2; Complete Specification Col. 2 lines 83-88) defining a stator flowpath surface (labeled annotated Fig. 2), and
an array of axial-flow stator airfoils (stator airfoils 11, Fig. 2) extending away from the stator flowpath surface; and
wherein at least one of the rotor or stator stages includes an array of airfoil- shaped splitter airfoils (15 Fig. 2) extending from at least one of the flowpath surfaces thereof,
the splitter airfoils (15 auxiliary blade Fig. 2) alternating with the rotor or stator airfoils (11 main blades Fig. 2) of the corresponding stage (splitter airfoils 15 alternate with stator airfoils 11 in Fig. 2),
wherein at least one of a chord dimension of the splitter airfoils and a span dimension of the splitter airfoils is less than the corresponding dimension of the airfoils of the at least one stage (Fig. 3 shows the chord of splitter airfoils 15 is shorter than the chord of stator airfoils 11 (Complete Specification Col. 2 lines 100-102);  Fig. 2 shows the span or radial length of splitter airfoils 15 are shorter than span or radial length of stator airfoils 11 (Complete Specification Col. 2 lines 95-99)). 

    PNG
    media_image1.png
    619
    679
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Schafer to include the main blade airfoils and splitter airfoils in a stage arrangement with a flow surface, blade lengths and chords as taught by Taylor to prevent or delay stalling of the blading and of the compressor (Taylor Complete Specification Col. 1 lines 35-45; second page Col. 1 lines 24-27).

Regarding independent claim 11: Schafer discloses a gas turbine engine (10 Fig. 1), comprising:
an axial-flow compressor (low pressure compressor 12 Fig. 1, Col. 4 line 18-19), 
that discharges into a downstream flowpath (Col. 2 lines 20-24 which describes operating the compressor in a gas turbine engine; when operated, a compressor inherently generates a downstream fluid flow);
	at least one variable-cycle device (bleed valve 22, Fig. 1, Col. 4 lines 23-26, lines 41-44 which states valve position can vary from fully closed to fully open) operable to vary a choked flow capacity of the downstream flowpath (Col. 1 lines 23-34; Col. 3 lines 51-67; Col. 4 lines 45-68; by varying the bleed open area, the resulting variation in compressor pressure ratio and fuel flow will vary a choked flow capacity of the downstream flow path) during steady state operation of the compressor (the bleed control system permits the compressor to operate close to its steady-state operating line throughout an engine transient and avoids oscillations of the bleed open area during transient engine operation as the engine passes from one steady-state operating mode to another steady-state operating mode per col 2 lines 25-32; a steady state bleed schedule is referred to in col 4 lines 36-44);
	where the variable-cycle compressor apparatus includes: 
		a rotor comprising at least one rotor stage including a rotatable disk defining a rotor flowpath surface and an array of axial-flow rotor airfoils extending outward from the flowpath surface (Schafer’s Fig. 1 as a schematic featuring a low pressure (12) and high pressure (14) compressor doesn’t show a separate disk and rotor airfoils but axial compressors typically include a rotor disk(s) and an array of rotor airfoils (as evidenced by Giffin et al. 5680754 Fig. 1 which shows in more detail rotor disks 49 and 57 with rotor airfoils 48 and 56, respectively, extending from the disks, and discussed in Col. 1 lines 39-51);
a combustor (20, Fig. 1) disposed in the downstream flowpath; and 
a turbine (14, Fig. 1) disposed in the downstream flowpath, downstream of the combustor and mechanically coupled to the compressor (Col. 4 lines 18-23).
	Shafer is silent regarding:
at least one stator stage comprising a wall defining a stator flowpath surface, and
an array of axial-flow stator airfoils extending away from the stator flowpath surface; and
wherein at least one of the rotor or stator stages includes an array of airfoil- shaped splitter airfoils extending from at least one of the flowpath surfaces thereof, the splitter airfoils alternating with the rotor or stator airfoils of the corresponding stage, wherein at least one of a chord dimension of the splitter airfoils and a span dimension of the splitter airfoils is less than the corresponding dimension of the rotor or stator airfoils of the corresponding stage.
Taylor teaches a multi-stage axial flow compressor (Complete Specification, Col. 1 lines 18-19) wherein the compressor comprises:
at least one stator stage comprising a wall (inner shroud ring comprised of platforms 13, Fig. 2; Complete Specification Col. 2 lines 83-88) defining a stator flowpath surface (labeled annotated Fig. 2), and
an array of axial-flow stator airfoils (stator airfoils 11, Fig. 2) extending away from the stator flowpath surface; and
wherein at least one of the rotor or stator stages includes an array of airfoil- shaped splitter airfoils (15 Fig. 2) extending from at least one of the flowpath surfaces thereof,
the splitter airfoils (15 auxiliary blade Fig. 2) alternating with the rotor or stator airfoils (11 main blades Fig. 2) of the corresponding stage (splitter airfoils 15 alternate with stator airfoils 11 in Fig. 2),
wherein at least one of a chord dimension of the splitter airfoils and a span dimension of the splitter airfoils is less than the corresponding dimension of the airfoils of the at least one stage (Fig. 3 shows the chord of splitter airfoils 15 is shorter than the chord of stator airfoils 11 (Complete Specification Col. 2 lines 100-102);  Fig. 2 shows the span or radial length of splitter airfoils 15 are shorter than span or radial length of stator airfoils 11 (Complete Specification Col. 2 lines 95-99)). 

    PNG
    media_image1.png
    619
    679
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Schafer to include the main blade airfoils and splitter airfoils in a stage arrangement with a flow surface, blade lengths and chords as taught by Taylor to prevent or delay stalling of the blading and of the compressor (Taylor Complete Specification Col. 1 lines 35-45; second page Col. 1 lines 24-27).

Regarding claims 4 and 14, Schafer in view of Taylor teaches all that is claimed in claims 1 and 11, respectively, as discussed above, but does not teach as discussed so far wherein the splitter airfoils are positioned such that their trailing edges are at substantially the same axial position as the trailing edges of the rotor or stator airfoils, relative to the corresponding flowpath surface.
Taylor teaches wherein the splitter airfoils are positioned such that their trailing edges are at the same axial position as the trailing edges of the rotor or stator airfoils, relative to the corresponding flowpath surface (Complete Specification Col. 2 lines 104-111, annotated Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Schafer in view of Taylor to include the trailing edges of the airfoils to be at the same axial position as further taught by Taylor to prevent or delay stalling of the blading and of the compressor (Taylor Complete Specification Col. 1 lines 35-45; second page Col. 1 lines 24-27).

Regarding claims 5 and 15, Schafer in view of Taylor teaches all that is claimed in claims 1 and 11, respectively, as discussed above, but does not teach as discussed so far wherein the span dimension of the splitter airfoils is 50% or less of the span dimension of the corresponding rotor or stator airfoils.
Taylor teaches wherein the span dimension of the splitter airfoils is 50% or less of the span dimension of the corresponding rotor or stator airfoils (Complete Specification Col. 2 lines 95-99).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Schafer in view of Taylor to have the span of the splitter airfoils be 50% or less than the span of the main airfoils as further taught by Taylor to prevent or delay stalling of the blading and of the compressor (Taylor Complete Specification Col. 1 lines 35-45; second page Col. 1 lines 24-27).

Regarding claims 6 and 16, Schafer in view of Taylor teaches all that is claimed in claims 1 and 11, respectively, as discussed above, but does not teach as discussed so far wherein the span dimension of the splitter airfoils is 30% or less of the span dimension of the corresponding rotor or stator airfoils.
Taylor teaches wherein the span dimension of the splitter airfoils is 30% or less of the span dimension of the corresponding rotor or stator airfoils (Complete Specification Col. 2 lines 95-99 where it is interpreted “somewhat less than half the length” includes lengths of 30% or less).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Schafer in view of Taylor to have the span of the splitter airfoils be 30% or less than the span of the main airfoils as further taught by Taylor to prevent or delay stalling of the blading and of the compressor (Taylor Complete Specification Col. 1 lines 35-45; second page Col. 1 lines 24-27).

Regarding claims 7, 8, 17 and 18, Schafer in view of Taylor teaches all that is claimed in claims 5, 1, 16, and 11 respectively, as discussed above, but does not teach as discussed so far wherein the chord dimension of the splitter airfoils at the roots thereof is 80% or less of the chord dimension of the corresponding rotor or stator airfoils at the roots thereof.
Taylor teaches wherein the chord dimension of the splitter airfoils at the roots thereof is 80% or less of the chord dimension of the corresponding rotor or stator airfoils at the roots thereof (Complete Specification Col. 2 lines 100-104).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Schafer in view of Taylor to have the chord of the splitter airfoils be 80% or less than the chord of the main airfoils as further taught by Taylor to prevent or delay stalling of the blading and of the compressor (Taylor Complete Specification Col. 1 lines 35-45; second page Col. 1 lines 24-27).

Regarding claims 9 and 19, Schafer in view of Taylor teaches all that is claimed in claims 1 and 11, respectively, as discussed above, but does not teach as discussed so far wherein the compressor includes multiple stator and rotor stages, and the splitter airfoils are incorporated into one or more of the stages located in an aft half of the compressor. 
Taylor teaches wherein the compressor includes multiple stator and rotor stages and the splitter airfoils are incorporated into one or more of the stages located in an aft half of the compressor (annotated Fig. 1).

    PNG
    media_image2.png
    427
    775
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Schafer in view of Taylor to have included multiple stator and rotor stages and the splitter airfoils are incorporated into one or more of the stages located in an aft half of the compressor as further taught by Taylor to prevent or delay stalling of the blading and of the compressor (Taylor Complete Specification Col. 1 lines 35-45; second page Col. 1 lines 24-27).

Regarding claims 10 and 20, Schafer in view of Taylor teaches all that is claimed in claims 1 and 11, respectively, as discussed above, but does not teach as discussed so far wherein the at least one stage of the rotor or stator stages is an aft-most rotor or stator stage of the compressor.
Taylor teaches wherein the at least one stage of the rotor or stator stages is an aft-most rotor or stator stage of the compressor (in annotated Fig. 1 the aft-most stage includes splitter airfoils).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Schafer in view of Taylor to have included multiple stator and rotor stages and the splitter airfoils are incorporated into one or more of the stages located in an aft half of the compressor as further taught by Taylor to prevent or delay stalling of the blading and of the compressor (Taylor Complete Specification Col. 1 lines 35-45; second page Col. 1 lines 24-27).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schafer in view of Taylor as applied to claims 1 and 11, respectively, above, and further in view of Mielke et al. 6511294.
Regarding claims 2 and 12, Schafer in view of Taylor teaches all that is claimed in claims 1 and 11, respectively, as discussed above, but does not teach as discussed so far wherein at least one of the rotor or stator flowpath surfaces is not a body of revolution.
Mielke teaches a compressor rotor 100 having blades 102 extending from a rim 104 which defines an inner flowpath having a concave scallop surface between adjacent blades for improving low cycle fatigue life of the rim (Col 2 lines 51-57).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to fabricate the compressor apparatus of Schafer in view of Taylor with the outer periphery of the disk defining a flowpath having a concave scallop between adjacent blades as taught by Mielke for improving low cycle fatigue life of the rim (Mielke Col 2 lines 51-57). In doing so, the flowpath surface of the disk, therefore, is not a body of revolution due to the scallop feature causing the flowpath surface to have a non-axisymmetric profile.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schafer in view of Taylor as applied to claims 1 and 11, respectively, above, and further in view of Sheets 4981414.
Regarding claims 3 and 13, Schafer in view of Taylor teaches all that is claimed in claims 1 and 11, respectively, as discussed above but does not explicitly teach each splitter airfoil is located substantially midway between two adjacent rotor or stator airfoils.
Sheets teaches a method for producing fluid pressure from mechanical energy using a turbomachine type apparatus which includes compressors. (Abstract) Sheets teaches each splitter airfoil (part blade 86 Fig. 11) is located midway (Col. 31 lines 55-58) between two adjacent rotor or stator airfoils (solid blades 84 Fig. 11).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Schafer in view of Taylor to have the splitter airfoils located midway between the adjacent rotor or stator airfoils in order to increase the solidity of the flow channels between the splitter airfoil and the adjacent rotor or stator airfoils as taught by Sheets. (Col. 31 lines 53-58, Fig. 11).

Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive. Applicant argues the drawing objection regarding the limitation in claims 2 and 12 of at least one of the rotor or stator flowpath surfaces is not a body of revolution should be withdrawn because the drawings show a row of airfoils or vanes which are not a body of revolution.  This is not persuasive since claims 1 and 10 from which claims 2 and 12 respectively depend, claim a rotatable disk defining a rotor flowpath surface and a wall defining a stator flowpath surface, not the airfoils or vanes defining the claimed rotor or stator flowpath surfaces.  
As discussed in the interview on 6/22/2022, “substantially” in claims 3-4 and 13-14 is not used or defined in the specification such that those claims are rendered indefinite. The Examiner notes that the term “’substantially equal’ is a term of degree, and that its acceptability depends on "whether one of ordinary skill in the art would understand what is claimed ... in light of the specification", even if experimentation may be needed.” See In W.L. Gore & Associates, Inc. v. Garlock, Inc., No. 87-1296, 842 F.2d 1275, 1282 (Fed.Cir.1988). Thus, while the term substantially may be a term of approximation, whether the term is acceptable is dependent on whether an ordinary skilled worker would be able to understand what is claimed. Unlike In re Nehrenberg, 280 F.2d 161 (C.C.P.A. 1960) and In re Mattison, 509 F.2d 563 (C.C.P.A. 1975), where the Court found the specification provided enough disclosure to determine the scope of the approximate claim language “substantially”, here, the Applicant, does not discuss the term substantially at all. In fact, the term substantially never appears in the specification. 
As discussed in the interview on 6/22/2022 and per the 112(a) rejections above, the amendments to claims 1 and 11 introduce new matter since steady state operation of the compressor is not discussed in the specification. In addition, the limitation in claims 1 and 11 is a functional limitation and the apparatus invention of prior art Schafer is capable of the functional limitation as discussed above in the 103 rejections.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359. The examiner can normally be reached M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        


/A.J.H./Examiner, Art Unit 3741